Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/08/2021 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grossman (Patent No.: US 10943982) in view of Chinese Patent No.: 101060102 (hereinafter `102) filed in the IDS on 07/31/2020 (with English’s translation [text version]).
Re claim 1, Grossman, FIG. 1C teaches a semiconductor device, comprising: 
a base substrate (120); 
a thin film layer (130, col. 9, lines 42-67), wherein the thin film layer covers a part of a surface of the base substrate, so that surface of the base substrate is provided with an exposed area (flat surface of 120 that does not have 130 formed therein) not covered by the thin film layer (130); and a covered area covered by the thin film layer (interface areas between 130 and 120), and 
recessed hole(s) (1/2/3 of FIG. 1C) formed in at least a part of the exposed area (sidewalls of [1/2/3]), wherein the recessed holes (1/2/3) are randomly distributed in the exposed area.
 wherein the covered area covered by the thin film layer is flat.

    PNG
    media_image1.png
    395
    802
    media_image1.png
    Greyscale

`102 teaches an epitaxial layer (15, FIG. 2(d), page 8) grown on the base substrate (12); a thin film layer (14) formed between the base substrate (11) and the epitaxial layer (15, FIG. 2(e)); and wherein the covered area covered by the thin film layer is flat ([F], FIG. 2 [as shown above].
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to include the above said teaching for the purpose of improving the reliability of the device as taught by `102, page 1.
Re claim 2, in the combination, Grossman, FIG. 1C teaches the semiconductor device of claim 1, wherein a diameter of the recessed hole is less than 500 nm (“the aggregation of bare 50 nm AuNPs 130”, col. 9, lines 42-67).
Re claim 3, in the combination, Grossman, FIG. 1C teaches the semiconductor device of claim 1, wherein the base substrate is made of silicon or silicon carbide (120, col. 9, lines 42-67).
Re claim 4, Grossman, FIG. 1C teaches the semiconductor device of claim 1, wherein the thin film layer is made of one of Al, Fe, Mg and In (col. 9, lines 21-41).
Claim(s) 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li (Patent No.: US 6790785) filed in the IDS on 07/31/2020 in view of `102.
Re claim 1, Li, FIGS. 1(a)/2(a)/3(a) teaches a semiconductor device, comprising: 
a base substrate (P+/P- silicon, col. 3, lines 54-67); 
a thin film layer (Au, Pt or Au/Pd, col. 3, lines 20-30), wherein the thin film layer covers a part of a surface of the base substrate, so that the surface of base substrate is provided with an exposed area (flat surface of [P+/P- silicon] that does not have (Au/Pt ir /Au/Pd) formed therein) not covered by the thin film layer; and a covered area covered by the thin film layer (interface areas between [P+/P- silicon] and (Au, Pt or Au/Pd)), and 
recessed hole(s) (“(30nm) interconnected pores”, col. 3, lines 54-67) formed in at least a part of the exposed area (sidewalls of the “(30nm) interconnected pores”), wherein the recessed holes (“(30nm) interconnected pores”) are randomly distributed in the exposed area.
Li fails to teach an epitaxial layer grown on the base substrate; a thin film layer formed between the base substrate and the epitaxial layer; and wherein the covered area covered by the thin film layer is flat.
`102 teaches an epitaxial layer (15, FIG. 2(d), page 8) grown on the base substrate (11); a thin film layer (14) formed between the base substrate (11) and the epitaxial layer (15, FIG. 2(e)); and wherein the covered area covered by the thin film layer is flat ([F], FIG. 2 [as shown above].
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to include the above said teaching for the purpose of improving the reliability of the device as taught by `102, page 1.
Re claim 2, in the combination, Li, FIGS. 1(a)/2(a)/3(a) teaches the semiconductor device of claim 1, wherein a diameter of the recessed hole is less than 500 nm (“(30nm) interconnected pores”, col. 3, lines 54-67).
Re claim 3, in the combination, Li, FIGS. 1(a)/2(a)/3(a) teaches the substrate of claim 1, wherein the base semiconductor device is made of one of silicon, silicon carbide and gallium nitride (P+/P- silicon, col. 3, lines 54-67).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4 have been considered but are persuasive [the remarks dated on 09/08/2021]. Please see the mark up FIG. 2(e) and the rejections as listed above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY TRAN whose telephone number is (571)270-1749.  The examiner can normally be reached on Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on 571-272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TONY TRAN/Primary Examiner, Art Unit 2894